The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001]	This application is a continuation of U.S. Patent Application No. 16/520,159, filed July 23, 2019, now U.S. Patent 11,011,599 issued May 18, 2021, which claims the priority of Korean Patent Application No. KR 10-2018-00873 13 filed on July 26, 2018, in the Korean Intellectual Property Office, the disclosure of which is incorporated herein by reference.    --
Claim Rejections - 35 U.S.C. §112
2.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
3.	Claims 1-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 1 contains a subject matter “surface of the individual substrates on which the pixels are disposed[,] and a surface of the lower substrate on which the individual substrate are disposed[,] are non-coplanar with each other,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The Examiner can’t find anywhere in the disclosure, including paragraph 0052 “although the transistor 150 is described as having a coplanar structure in the present disclosure, various transistors, for example, having a staggered structure may be used,” mentioning “non-coplanar with each other,” which supports the relationship between the surface of individual substrates and the surface of the lower substrate.  In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 1-22 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 11,271,179 to Kim et al (hereinafter Kim). 
In re claim 1, Kim discloses a stretchable display panel, comprising:
- a lower substrate 110A having a non-active area NA adjacent to an active area AA [Fig. 1];
- a plurality of individual substrates 111 disposed on the lower substrate and located in the active area;
- a connection line 170 electrically connecting a pad 171, 172 disposed on an individual substrate 110 within the plurality of individual substrates [Figs. 3 & 15 & col. 7];
- a plurality of pixels 150 disposed respectively on the plurality of individual substrates 110 [Fig. 3]; and
- an upper substrate 110B disposed above the plurality of pixels 150, wherein a modulus of individual substrates 110 is higher than that of at least one part of the lower substrate 110A [cols. 6 & 8].
Kim is silent about “a surface of individual substrates 110 on which the pixels are disposed[,] and a surface of the lower substrate 110A on which the individual substrate are disposed[,] are non-coplanar with each other.”  It would have been an obvious matter of design choice to make individual substrates’ surface (with respect to lower substrate’s surface) of whatever coplanar or non-coplanar was desired or expedient.  A change in coplanar surface of substrates is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 149 USPQ 47.

    PNG
    media_image1.png
    355
    372
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    491
    504
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    205
    533
    media_image3.png
    Greyscale

Applicant(Fig.3) VS. Kim (US Patent 11,271,179)Fig. 3 and Kim (US Pat. 9,841,548)Fig. 9 
In re claim 2, Kim discloses a plurality of additional individual substrates 110 disposed in the non-active area NA [Figs. 1 & 3].
In re claim 3, Kim discloses a low-potential voltage line disposed on the lower substrate 110A and the additional individual substrates 110 to surround an edge of the lower substrate and is configured to provide a low-potential voltage to the plurality of pixels.
In re claim 4, Kim discloses the lower substrate 110A includes a plurality of first lower patterns which overlap with the plurality of individual substrates 110 and a second lower pattern excepting the plurality of first lower patterns [Fig. 4A]. 
Since the modulus of elasticity of the individual substrates 111 is higher than the modulus of elasticity of the lower substrate 110A [¶0233], the modulus of elasticity of the first lower patterns being higher than that of the second lower pattern.
In re claim 5, Kim discloses the connection line 171 including a conductive particles 171b distributed in a base polymer 171a, and the connection line 171 has a substantially straight shape [Fig. 9].
In re claim 6, Kim discloses the base polymer 171a formed as a single layer between adjacent individual substrates 110 on the lower substrate 110A, the conductive particles 171b forming a plurality of conductive paths in the single layer of the base polymer 171a [Fig. 4A].
In re claim 7, Kim discloses a height of a top surface of a portion of the base polymer 171a, which is overlapped with the plurality of individual substrates 110 and a height of a top surface of the areas of the base polymer 171a disposed between the plurality of individual substrates 110 is substantially the same.
In re claim 8, Kim discloses the plurality of first lower patterns made of the same material as the plurality of individual substrates 110.
In re claim 9, Kim discloses the upper substrate 110B includes a plurality of first upper patterns, which overlap with the plurality of individual substrates 110 and a second upper pattern excepting the plurality of first upper patterns, the modulus of the first upper patterns being higher than the modulus of the second upper pattern [Fig. 4A].
In re claim 10, Kim discloses the plurality of first upper patterns made of the same material as the plurality of first lower patterns; and the second upper pattern made of the same material as the second lower pattern.
In re claim 11, Kim discloses a polarizing layer disposed adjacent to the upper substrate 110B, wherein the polarizing layer includes a plurality of polarizing patterns overlapped with the plurality of individual substrates 110, and a flexible pattern excepting the plurality of polarizing patterns.
In re claim 12, Kim discloses a modulus of the flexible pattern being lower than a modulus of the plurality of polarizing patterns.
Since the modulus of elasticity of the individual substrates 111 is higher than the modulus of elasticity of the lower substrate 110A [¶0233], the modulus of elasticity of the first lower patterns being higher than that of the second lower pattern.
In re claim 13, Kim discloses the flexible pattern having substantially the same modulus as the second lower pattern.
In re claim 14, Kim discloses a transmittance of the flexible pattern being substantially the same as that of the plurality of polarizing patterns.
In re claim 15, Kim discloses an adhesive layer for bonding the lower substrate 110A and the upper substrate 110B, wherein the adhesive layer includes a plurality of first adhesive patterns which overlap with the plurality of individual substrates 110, and a second adhesive pattern excepting the plurality of first adhesive patterns.
In re claim 16, Kim discloses a transmittance of the second adhesive pattern being substantially the same as the transmittance of the plurality of polarizing patterns.
In re claim 17, Kim discloses a modulus of the plurality of additional individual substrates 110 being higher than a modulus of the lower substrate 110A [¶0233].
In re claim 18, Kim discloses the conductive particles 171b distributed with a density gradient, such that conductivity resulting from conductive particles 171b is greatest at upper portion of base polymer 171a.
In re claim 19, Kim discloses the connection line 171 having a curved shape; and 
. the connection line 171 made of the same material as at least one of a plurality of conductive components disposed on the plurality of individual substrates 110.
In re claim 20, Kim discloses a conductive reinforcing member 980 either disposed under or on the connection line 171.
In re claim 21, Kim discloses the conductive reinforcing member 980 including a base polymer 171a or a conductive polymer [¶0170].
In re claim 22, Kim discloses the conductive reinforcing member 980 disposed at an inner edge of an area where an amplitude of the connection line 171 is largest [¶0171].
6.	Claims 1, 4-6, 8-10 and 19 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. U.S. Patent No. 9,841,548 to Kim et al (referred to as Kim’548).
In re claim 1, Kim’548 discloses a stretchable display panel, comprising:
- a lower substrate 32 having a non-active area adjacent to an active area (i.e., area whereon components 34 formed, in Figs. 30-32);
- a plurality of individual substrates 24 disposed on the lower substrate 32 and located in the active area;
- a connection line 42 electrically connecting a pad 171, 172 disposed on an individual substrate within the plurality of individual substrates 24 [Figs. 6-7];
- a plurality of pixels 150 disposed respectively on the plurality of individual substrates 24 [Fig. 8 and col. 9, ln.50]; and
- an upper substrate 136 disposed above the plurality of pixels, wherein a modulus of individual substrates 34 is higher than that of at least one part of the lower substrate 32.
Since each of individual substrates/components 24 is created to last, its hardness is higher compared to the hardness of the underlying flexible substrate 32.  Therefore, the modulus of elasticity of the individual substrates must be higher than that of one part of the lower substrate [Figs. 2-3 & col. 5].
Kim’548 is silent about “a surface of individual substrates 24 on which the pixels are disposed[,] and a surface of the lower substrate 32 on which the individual substrate are disposed[,]are non-coplanar with each other.”  
It would have been an obvious matter of design choice to make individual substrates’ surface (with respect to the lower substrate’s surface) of whatever coplanar or non-coplanar was desired or expedient.  A change in coplanar surface of substrates is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 149 USPQ 47.
In re claim 4, Kim’548 discloses the lower substrate 32 includes a plurality of first lower patterns which overlap with the plurality of individual substrates 34 and a second lower pattern excepting the plurality of first lower patterns [Figs. 4-5]. 
Since the modulus of elasticity of the individual substrates 34 is higher than the modulus of elasticity of the lower substrate 32, the modulus of elasticity of the first lower patterns being higher than that of the second lower pattern.
In re claim 5, Kim’548 does not suggest the connecting line including conductive particles distributed in a base polymer, wherein the conductive particles form a conductive path of a straight shape.
It would have been obvious to a person having skills in the art to have modified the connecting line of Kim by utilizing “conductive particles distributed in a base polymer, wherein the conductive particles form a conductive path of a straight shape.”  Since this is merely an alternative line material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 6, Kim’548 is silent about the base polymer formed as a single layer…, the conductive particles forming a plurality of conductive paths....
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “base polymer formed as a single layer…, the conductive particles forming a plurality of conductive paths…” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.  In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed Circus 1990)
In re claim 8, Kim’548 does not suggest the plurality of first lower areas made of the same material as the plurality of individual substrates.
It would have been obvious to a person having skills in the art to have modified the first lower areas and individual substrates of Kim by utilizing same material. Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 9, Kim’548 discloses the upper substrate 136 includes a plurality of first upper patterns, which overlap with the plurality of individual substrates 24 and a second upper pattern excepting the plurality of first upper patterns, the modulus of the first upper patterns being higher than the modulus of the second upper pattern [Fig. 46].
Since the modulus of elasticity of the individual substrates 24 is higher than the modulus of elasticity of the upper substrate 136, the modulus of elasticity of the first upper areas being higher than that of the second upper area.
In re claim 10, Kim’548 does not suggest the plurality of first upper areas made of the same material as the plurality of first lower areas, and the second upper areas are made of the same material as the second lower areas.  It would have been obvious to a person having skills in the art to have modified first/second upper areas and first/second lower areas of Kim by utilizing same material. Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 19, Kim’548 discloses the connection line 42 having a curved shape; and 
. the connection line 42 made of the same material as at least one of a plurality of conductive components disposed on the plurality of individual substrates 24 [Fig. 7]. 
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 22, 2022											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815